Citation Nr: 1441163	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Pursuant to the Board's July 2012 remand instructions, the appeal was transferred to the RO in Muskogee, Oklahoma for adjudication of the Veteran's claim for service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Breathing Disorder

At a March 2011 VA examination, the VA examiner opined that the diagnosed scattered bilateral pulmonary nodules and chronic shortness of breath are less likely than not related to any developing condition in service or casually linked to any incident in service.  The VA examiner indicated that he could only speculate as to whether any breathing disorder was related to asbestos exposure in service.  The Board finds that the March 2011 VA examination report is inadequate with respect to the question of whether any breathing disorder was incurred in or caused by service, to include as due to asbestos exposure.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that the March 2011 VA examiner did not provide adequate rationale to support the opinion that the claimed breathing disorder was not incurred in or caused by service.

Further, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  The VA examiner opined that he could not provide the requested opinion regarding whether the claimed breathing disorder was related to in-service asbestos exposure without resorting to speculation, but did not provide the reasons why such an opinion would require speculation.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed breathing disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection for an Acquired Psychiatric Disorder

In July 2012, the Board also remanded the issue of service connection for an acquired psychiatric disorder for consideration by the AOJ in the first instance of a November 2011 statement from the Veteran's sister-in-law and additional evidence submitted by the Veteran that was received by VA on January 24, 2012.  Review of the claims file does not reflect that a supplemental statement of the case has been issued since the July 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  A supplemental statement of the case also has not been issued with regard to the claim for service connection for a breathing disorder addressing the development conducted pursuant to the July 2012 Board remand.  The Veteran's claims must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current breathing disorders.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  The VA examiner should diagnosis all breathing disorders and then offer the following opinion with respect to each diagnosed disability:

Is it at least as likely as not (50 percent or greater probability) that each current breathing disability was incurred in or caused by active service, to include the in-service asbestos exposure?

In answering this question, the VA examiner should note that the Veteran experienced some degree of asbestos exposure during service.  The examiner should provide a rationale and basis for all opinions expressed.

2.  After any additional development, the AOJ should transfer jurisdiction of the claims file to the Muskogee RO for re-adjudication of the claim for service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.  The Muskogee RO should readjudicate the claim for service connection for a breathing disorder, to include as secondary to exposure to asbestos and mustard gas, applying any pertinent presumptions pursuant to 38 C.F.R. § 3.316 (2013).  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

3.  After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



